In re Slaughter, James E., Jr.,; Plaintiffs); applying for permission to apply to take the Louisiana State Bar Examination.
Granted. Petitioner is allowed to take the examination and upon having satisfactorily passed such examination a commissioner will be appointed on application in accordance with Chapter 4, Article 14, Section 9 of the Articles of Incorporation of the Louisiana State Bar Association, to take evidence and report to this Court as to whether petitioner has the appropriate character and fitness to *102be admitted to the bar and allowed to practice law.
KIMBALL, J., not on panel.